                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA                       JS-6
                                  CIVIL MINUTES – GENERAL


 Case No.       EDCV 18-02282-CJC (KKx)                           Date      March 5, 2019
 Title          Jeff Jinkins v. HAG RE CDT, LLC et al


PRESENT:

            HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

         Gabriela Garcia                                         Not Reported
         Deputy Clerk                                            Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                   ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                            None Present

PROCEEDINGS:           (IN CHAMBERS) ORDER DISMISSING ACTION ON NOTICE OF
                       SETTLEMENT


       The Court, having been advised by the Plaintiff that this action has been settled by a
Notice of Settlement [15] filed on March 5, 2019, here by orders this action dismissed without
prejudice. The Court hereby orders all proceedings in the case vacated and taken off
calendar.

       The Court retains jurisdiction for sixty (60) days to vacate this order and to reopen the
action upon showing of good cause that the settlement has not been completed. This order
shall not prejudice any party in this action.

                                                                                   -   :         -
                                                 Initials of Deputy Clerk    gga
cc:




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                              Page 1 of 1
